176 S.W.3d 718 (2005)
Casey W. SOBBERI, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85195.
Missouri Court of Appeals, Eastern District, Division Two.
November 22, 2005.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shawn L. Naccarato, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Casey W. Sobberi ("Movant"), appeals from the judgment of the Circuit Court of St. Charles County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In the underlying case, Movant pled guilty to burglary in the first degree, section 569.160, RSMo 2000[1], assault in the second degree, section 565.060, armed criminal action, section 571.015, and felony stealing, section 570.030.3. Subsequently, Movant was sentenced to a total of twenty years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.